DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
In the amendments filed on 02/09/2021, Claims 1-6 are pending, and claims 1-2 and 4 are amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pauze et al. (US 2013/0098676 A1).
Regarding claim 1, Pauze teaches a coating [0096, 0097] composition [0007, 0014, 0096, 0097] formed by the steps comprising providing a resin component [0007, 0014, 0095] containing a diglycidyl ether of bisphenol F resin [0007, 0008], which reads on primarily bisphenol F based resin as claimed. Pauze teaches that the step further comprise providing a hardener component [0007, 0014, 0095] optionally containing cycloaliphatic amine [0007, 0009], which optionally reads on primarily cycloaliphatic amine as claimed. Pauze teaches that the steps further comprise said hardener component maintained separately from said resin component [0010, 0014, 0095], and mixing said resin component and hardener component to form a coating composition immediately prior to application [0010, 0014, 0095].
Pauze does not teach a specific embodiment wherein the hardener component contains primarily cycloaliphatic amine. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Pauze’s cycloaliphatic amine as Pauze’s hardener component, which would read on the limitation wherein the hardener component contains primarily cycloaliphatic amine as claimed. One of ordinary skill in the art would have been motivated to do so because 
The Office recognizes that all of the claimed physical properties are not positively taught by Pauze, namely wherein the coating composition is food safe, and wherein the resin composition containing primarily bisphenol F based resin is food safe. However, Pauze renders obvious all of the claimed ingredients and amounts of the food safe coating composition and teaches all of the claimed ingredients and amounts of the food safe resin component containing primarily bisphenol F based resin as explained above. Furthermore, the instant application recites that Bisphenol F is reacted with epichlorohydrin to form diglycidylether bisphenol F (DGEBF) resins [20], that the crosslinking is higher and as a result bisphenol F does not exhibit significant leaching and is therefore considered safe for food contact [20], that the hardener preferably does not contain phenol or benzyl alcohol [27], and that this facilitates a solvent free coating that is safe for food grade coatings [27]. Pauze teaches that the resin component contains primarily a diglycidyl ether of bisphenol F resin [0007, 0008]. Although Pauze teaches that the resin component optionally contains primarily a novolac resin [0007, 0008], the rejection of claim 1 is based on Pauze’s embodiment wherein the resin the claimed physical properties would naturally arise from the coating composition that is rendered obvious by Pauze and from Pauze’s resin component containing primarily bisphenol F based resin. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and amounts.
The limitation wherein the food safe coating composition is a spray applied food safe coating composition and is formed by the steps comprising providing a food safe resin component containing primarily bisphenol F based resin at about 170 degrees Fahrenheit to 220 degrees Fahrenheit, providing a hardener component containing primarily cycloaliphatic amine at about 170 about degrees Fahrenheit to 220 degrees Fahrenheit, said hardener component maintained separately from said resin component, and mixing said resin component and hardener component to form a food safe coating composition and spray applying said coating composition immediately after product-by-process limitation. Pauze’s steps for forming their coating composition are explained in the previous three paragraphs. The only difference between Pauze’s steps and the steps recited in claim 1 is that in the steps recited in claim 1, the “providing a food safe resin component containing primarily bisphenol F based resin” and the “providing a hardener component containing primarily cycloaliphatic amine” are performed at about 170 degrees Fahrenheit to 220 degrees Fahrenheit, and said coating composition is spray applied immediately after mixing to form a coating on a substrate, whereas Pauze teaches providing their resin component and their hardener component at room temperature [0010] and that the mixed resin component and hardener component are applied at room temperature to an aperature or area to be sealed [0095]. Claim 1 does not limit whether or not the resin component and the hardener component react after the mixing or after the spray applying. The instant application recites that the present invention relates to a composition and method for a spray applied BPA free two-part, self-setting composition adapted for delivering the components of the composition at a temperature that promotes their spray application at a proper viscosity as well as inducing a self-setting reaction [11], that in one embodiment, a self-setting BPA free epoxy coating compound is adapted for curing in place once applied [12], and that the self-curing compound includes a multi-part compound, which, upon a mixing of the parts, chemically reacts and cures [12]. Pauze teaches that once the resin component and the hardener component are mixed, the curing process starts [0096]. Based on these recitations in the specification of the instant application, the temperature of the resin component and the hardener component immediately after mixing said resin component the claimed product in the claimed product-by-process, which is the food safe coating composition, is obvious from Pauze’s product. The applicant has not shown evidence on the record that the claimed product in the claimed product-by-process is structurally different from Pauze’s product of Pauze’s process. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113(I)). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (MPEP 2113(II)).
Regarding claim 2, Pauze teaches that the resin component comprises a diglycidyl ether of bisphenol F resin [0007, 0008] and no other epoxy resins [0008], 
Pauze does not teach a specific embodiment wherein the resin component comprises air release agent and does not teach its claimed amount with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Pauze’s air release agent to modify Pauze’s resin component and to optimize the amount of Pauze’s air release agent in Pauze’s resin component to be between 0.05% and 0.02% air release agent by weight, 
Pauze does not teach a specific embodiment wherein the resin component comprises thixotropic agent and does not teach its claimed amount. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Pauze’s titanium dioxide powder to modify Pauze’s resin component and to optimize the amount of Pauze’s titanium dioxide powder in Pauze’s resin component to be between 2% and 6% titanium dioxide powder by weight, which would read on the limitation wherein the resin component comprises between 2% and 6% thixotropic agent by weight as claimed because Pauze teaches that titanium dioxide is a filler [0087] and that suitable thixotropic agents include inert and/or functional fillers [0090]. One of ordinary skill in the art would have been motivated to do so because Pauze teaches that the titanium dioxide powder [0125] is beneficial for being a filler [0087], and that inert and/or functional fillers are beneficial for being suitable thixotropic agents [0090], and because optimizing the amount of Pauze’s titanium dioxide powder in Pauze’s resin component would have been beneficial for optimizing the effectiveness of Pauze’s titanium dioxide powder at reinforcing Pauze’s resin component and for optimizing its 
Pauze does not teach a specific embodiment wherein the amount of said bisphenol F based resin in the resin component is between 80% and 99% by weight. However, as explained in the previous three paragraphs, Pauze renders it obvious to use Pauze’s air release agent to modify Pauze’s resin component and to optimize the amount of Pauze’s air release agent in Pauze’s resin component to be between 0.05% and 0.02% air release agent by weight, Pauze renders it obvious to use Pauze’s titanium dioxide powder to modify Pauze’s resin component and to optimize the amount of Pauze’s titanium dioxide powder in Pauze’s resin component to be between 2% and 6% titanium dioxide powder by weight, and Pauze teaches that the resin component comprises a diglycidyl ether of bisphenol F resin [0007, 0008] and no other epoxy resins [0008]. Therefore, the only ingredient in Pauze’s resin component other than between 0.05% and 0.02% air release agent by weight and between 2% and 6% titanium dioxide 
Regarding claim 3, Pauze teaches that the resin component optionally further comprises fillers [0034], that fillers are optionally carbon black [0087], and that the amount of the filler is optionally from about 0% by weight to about 60% by weight of the total composition [0089]. Pauze teaches that in an example, the hardener component comprises 0.1-2.0% carbon black by weight [0125]. Pauze teaches that optionally fillers are present in either or both of the resin component and the hardener component [0034]. Therefore, Pauze suggests using carbon black by weight to modify Pauze’s resin component, which would read on pigment as claimed because carbon black is a pigment.
Pauze does not teach a specific embodiment wherein the resin component further comprises pigment and does no teach its claimed amount. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Pauze’s carbon black to modify Pauze’s resin component and to optimize the amount of Pauze’s carbon black in Pauze’s resin component to be between 1% and 4% carbon black by weight, which would read on the limitation wherein the resin component further comprises between 1% and 4% pigment by weight as claimed because carbon black is a pigment. One of ordinary skill in the art would have been motivated to do so because Pauze teaches that the carbon black is beneficial for 
Since Pauze renders it obvious to use Pauze’s carbon black to modify Pauze’s resin component and to optimize the amount of Pauze’s carbon black in Pauze’s resin component to be between 1% and 4% carbon black by weight, the amount of bisphenol F resin in the resin component would change from what is rendered obvious for claim 2. The minimum amount of bisphenol F resin in the resin component would be = 100%-0.05%-6%-4% = 89.95% by weight, and its maximum amount would be = 100%-0.02%-2%-1% = 96.98% by weight. Therefore, Pauze renders obvious the limitation wherein 
Regarding claim 4, Pauze teaches that the resin component comprises a diglycidyl ether of bisphenol F resin [0007, 0008] and no other epoxy resins [0008], which reads on said bisphenol F based resin as claimed. Pauze teaches that in an example, the resin component comprises 50-70% epoxy novolac resin by weight and 30-50% difunctional epoxy resin produced by reacting bisphenol F and epichlorohydrin by weight [0125], which suggests selecting 50-70% plus 30-50% by weight as the amount of Pauze’s diglycidyl ether of bisphenol F resin in Pauze’s resin component. Pauze teaches that the resin component optionally further comprises composition additives, fillers, thixotropes, or combinations thereof [0034], that fillers are optionally titanium dioxide [0087], that suitable thixotropic agents include inert and/or functional fillers [0090], and that the amount of the filler is optionally from about 0% by weight to about 60% by weight of the total composition [0089]. Pauze teaches that in an example, the resin component comprises 0.0005-0.02% air release agent by weight [0125], which suggests using air release agent to modify Pauze’s resin component. Pauze teaches that in an example, the resin component comprises 0.1-1% titanium dioxide powder by weight [0125], which reads on thixotropic agent as claimed because Pauze teaches that titanium dioxide is a filler [0087] and that suitable thixotropic agents include inert and/or functional fillers [0090], which suggests using titanium dioxide powder to modify Pauze’s resin component. Pauze teaches that in an example, the hardener component comprises 0.1-2.0% carbon black by weight [0125]. Pauze teaches that optionally fillers are present in either or both of the resin component and the hardener component 
Pauze does not teach a specific embodiment wherein the resin component comprises air release agent and does not teach its claimed amount with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Pauze’s air release agent to modify Pauze’s resin component and to optimize the amount of Pauze’s air release agent in Pauze’s resin component to be between 0.02% and 0.03% air release agent by weight, and would have been motivated to do so because Pauze’s air release agent [0125] would have been beneficial for improving the ability of Pauze’s resin component to release air, and because optimizing its amount in Pauze’s resin component would have been beneficial for optimizing the ability of Pauze’s air release agent to improve the ability of Pauze’s resin component to release air because Pauze teaches that in an example, the resin component comprises 0.0005-0.02% air release agent by weight [0125], which means that the amount of Pauze’s air release agent in Pauze’s resin component would have affected the ability of Pauze’s resin component to release air.
Pauze does not teach a specific embodiment wherein the resin component comprises thixotropic agent and does not teach its claimed amount. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Pauze’s titanium dioxide powder to modify Pauze’s resin component and to optimize the amount of Pauze’s titanium dioxide powder in Pauze’s resin component to be between 3% and 5% titanium dioxide powder by weight, which would read on the 
Pauze does not teach a specific embodiment wherein the resin component further comprises pigment and does no teach its claimed amount. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it 
Pauze does not teach a specific embodiment wherein the amount of said bisphenol F based resin is between 90% and 95% by weight. However, as explained in 
Regarding claim 5, Pauze teaches that the hardener component [0007, 0014, 0095] optionally comprises cycloaliphatic amine [0007, 0009]. Pauze teaches that in an example, the resin component comprises 30-50% aliphatic amine by weight and 30-50% amine functional adduct of ethylene diamine (EDA) and liquid epoxy resin with low residual EDA, wherein the aliphatic amine is ANCAMINE 2422 [0125], wherein 
Pauze does not teach a specific embodiment wherein the hardener component comprises air release agent and does not teach its claimed amount with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Pauze’s air release agent to modify Pauze’s hardener component and to optimize the amount of Pauze’s air release agent in Pauze’s hardener component to be between 0.05% and 0.02% air release agent by weight, and would have been motivated to do so because Pauze’s air release agent [0125] would have been beneficial for improving the ability of Pauze’s hardener component to release air, and because optimizing its amount in Pauze’s hardener 
Pauze does not teach a specific embodiment wherein the hardener component comprises thixotropic agent and does not teach its claimed amount. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Pauze’s carbon black to modify Pauze’s hardener component and to optimize the amount of Pauze’s carbon black in Pauze’s hardener component to be between 2% and 6% carbon black by weight, which would read on the limitation wherein the hardener component comprises between 2% and 6% thixotropic agent by weight as claimed because Pauze teaches that carbon black is a filler [0087] and that suitable thixotropic agents include inert and/or functional fillers [0090]. One of ordinary skill in the art would have been motivated to do so because Pauze teaches that the carbon black [0125] is beneficial for being a filler [0087], and that inert and/or functional fillers are beneficial for being suitable thixotropic agents [0090], because Pauze’s carbon black [0125] would have been beneficial for providing black color to Pauze’s hardener component because carbon black is a black colorant, and because optimizing the amount of Pauze’s carbon black in Pauze’s hardener component would have been beneficial for optimizing the effectiveness of Pauze’s carbon black at reinforcing Pauze’s hardener component, for optimizing its effectiveness at improving the 
Pauze does not teach a specific embodiment wherein the hardener component comprises cycloaliphatic amine and does not teach a specific embodiment of its amount in the hardener component. However, as explained in the previous two paragraphs, Pauze renders it obvious to use Pauze’s air release agent to modify Pauze’s hardener component and to optimize the amount of Pauze’s air release agent in Pauze’s hardener component to be between 0.05% and 0.02% air release agent by weight, and Pauze renders it obvious to use Pauze’s carbon black to modify Pauze’s hardener component and to optimize the amount of Pauze’s carbon black in Pauze’s hardener component to be between 2% and 6% carbon black by weight. Also, as explained above for claim 1, Pauze renders it obvious to select Pauze’s cycloaliphatic amine as Pauze’s hardener component, and Pauze teaches that the hardener component 
Regarding claim 6, Pauze teaches that the hardener component [0007, 0014, 0095] optionally comprises cycloaliphatic amine [0007, 0009]. Pauze teaches that in an example, the resin component comprises 30-50% aliphatic amine by weight and 30-50% amine functional adduct of ethylene diamine (EDA) and liquid epoxy resin with low residual EDA, wherein the aliphatic amine is ANCAMINE 2422 [0125], wherein ANCAMINE 2422 is a cycloaliphatic amine [0030], which suggests selecting 30-50% plus 30-50% by weight as the amount of Pauze’s cycloaliphatic amine in Pauze’s hardener component. Pauze teaches that the hardener component optionally further comprises composition additives, fillers, thixotropes, or combinations thereof [0034], that fillers are optionally carbon black [0087], that suitable thixotropic agents include inert and/or functional fillers [0090], and that the amount of the filler is optionally from about 0% by weight to about 60% by weight of the total composition [0089]. Pauze teaches that in an example, the hardener component comprises 0.005-0.02% air release agent by weight [0125], which suggests using 0.0005-0.02% air release agent by weight to modify Pauze’s hardener component. Pauze teaches that in an example, 
Pauze does not teach a specific embodiment wherein the hardener component comprises air release agent and does not teach its claimed amount with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Pauze’s air release agent to modify Pauze’s hardener component and to optimize the amount of Pauze’s air release agent in Pauze’s hardener component to be between 0.04% and 0.02% air release agent by weight, and would have been motivated to do so because Pauze’s air release agent [0125] would have been beneficial for improving the ability of Pauze’s hardener component to release air, and because optimizing its amount in Pauze’s hardener component would have been beneficial for optimizing the ability of Pauze’s air release agent to improve the ability of Pauze’s hardener component to release air because Pauze teaches that in an example, the hardener component comprises 0.0005-0.02% air release agent by weight [0125], which means that the amount of Pauze’s air release agent in Pauze’s hardener component would have affected the ability of Pauze’s hardener component to release air.
Pauze does not teach a specific embodiment wherein the hardener component comprises thixotropic agent and does not teach its claimed amount. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Pauze’s carbon black to modify Pauze’s hardener component and to 
Pauze does not teach a specific embodiment wherein the hardener component comprises cycloaliphatic amine and does not teach a specific embodiment of its amount in the hardener component. However, as explained in the previous two paragraphs, Pauze renders it obvious to use Pauze’s air release agent to modify Pauze’s hardener component and to optimize the amount of Pauze’s air release agent in Pauze’s hardener component to be between 0.04% and 0.02% air release agent by weight, and Pauze renders it obvious to use Pauze’s carbon black to modify Pauze’s hardener component and to optimize the amount of Pauze’s carbon black in Pauze’s hardener component to be between 2% and 3% carbon black by weight. Also, as explained above for claim 1, Pauze renders it obvious to select Pauze’s cycloaliphatic amine as Pauze’s hardener component, and Pauze teaches that the hardener component comprises the cycloaliphatic amine [0007, 0009] and no curatives other than the cycloaliphatic amine [0009]. Therefore, the only ingredient in Pauze’s hardener component other than between 0.04% and 0.02% air release agent by weight and between 2% and 3% carbon black by weight is Pauze’s cycloaliphatic amine. The minimum amount of Pauze’s cycloaliphatic amine = 100%-0.04%-3% = 96.96% by weight, and its maximum amount = 100%-0.02%-2% = 97.98% by weight. Therefore, Pauze renders obvious the limitation wherein the hardener component comprises between 96.96% and 97.98% said cycloaliphatic amine by weight as claimed.

Response to Arguments
p. 4, filed 02/09/2021, with respect to the rejection of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that Pauze provides an embodiment where strictly a diglycidyl ether of bisphenol F resin, and that this is simply a broad laundry list in the summary of the invention that states nearly any resin material may be used in combination (p. 5), Pauze does not teach a broad laundry list that states nearly any resin material may be used in combination. Pauze teaches a specific embodiment in which their composition comprises a diglycidyl ether of bisphenol F resin. Specifically, Pauze teaches that the epoxy resin component comprises a novolac resin, a diglycidyl ether of bisphenol F resin, OR a combination thereof [0007], and that as used herein an epoxy component that consists essentially of a novolac resin, a diglycidyl ether of bisphenol F resin, OR a combination thereof does not include epoxy resins other than a novolac resin OR a diglycidyl ether of bisphenol F resin but may include other non-epoxy resin components [0008], which reads on a specific embodiment wherein Pauze’s composition comprises a diglycidyl ether of bisphenol F resin as the only epoxy resin.
In response to the applicant’s argument that the claims of the present invention include several other limitations beyond a laundry list of resin components (p. 5), Pauze does not teach a laundry list of resin components as explained in the previous 
In response to the applicant’s argument that the Examiner goes on to state that Pauze discloses elevated temperatures as are claimed in the present limitations (p. 5), the Office does not state that Pauze discloses elevated temperatures as are claimed in the present limitations.
In response to the applicant’s argument that the resulting composition of Pauze has a viscosity that approximated marshmallow fluff and it is impossible to spray apply (p. 5-6), the limitation wherein the food safe coating composition is a spray applied food safe coating composition and is formed by the steps comprising providing a food safe resin component containing primarily bisphenol F based resin at about 170 degrees Fahrenheit to 220 degrees Fahrenheit, providing a hardener component containing primarily cycloaliphatic amine at about 170 about degrees Fahrenheit to 220 degrees Fahrenheit, said hardener component maintained separately from said resin component, and mixing said resin component and hardener component to form a food safe coating composition and spray applying said coating composition immediately after mixing to form a coating on a substrate is a product-by-process limitation. Pauze’s steps for forming their coating composition are explained in the rejection of claim 1 in this Office action. The only difference between Pauze’s steps and the steps recited in claim 1 is that in the steps recited in claim 1, the “providing a food safe resin component containing primarily bisphenol F based resin” and the “providing a hardener component containing primarily cycloaliphatic amine” are performed at about 170 degrees Fahrenheit to 220 degrees Fahrenheit, and said coating composition is spray applied the claimed product in the claimed product-by-process, which is the food safe coating composition, is obvious from Pauze’s product. The applicant has not shown evidence on the record that the claimed product in the claimed product-by-process is structurally different from Pauze’s product of Pauze’s process. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113(I)). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (MPEP 2113(II)).
In response to the applicant’s argument that it is impossible to utilize the Pauze resin in the present application because adding the phenolic resins and formaldehyde catalyst create a resin that has significantly reduced cross-linking activity and produces a cured resin that has significant amounts of leachate that are considered highly toxic (p. 5), the rejection of the claims in this Office action is not based on Pauze’s phenolic resins or formaldehyde being present. The rejection of the claims is based on Pauze’s specific embodiment in which the composition comprises a diglycidyl ether of bisphenol F resin as the only epoxy resin. Specifically, Pauze teaches that the epoxy resin component comprises a novolac resin, a diglycidyl ether of bisphenol F resin, OR a OR a combination thereof does not include epoxy resins other than a novolac resin OR a diglycidyl ether of bisphenol F resin but may include other non-epoxy resin components [0008], which reads on a specific embodiment wherein Pauze’s composition comprises a diglycidyl ether of bisphenol F resin as the only epoxy resin.
In response to the applicant’s argument that the claims of the present invention require the use of only BisF resin at a significantly increase temperature in order to modify the viscosity and created the claimed composition (p. 6). Pauze teaches that the coating [0096, 0097] composition [0007, 0014, 0096, 0097] is formed by the steps comprising providing a resin component [0007, 0014, 0095] containing a diglycidyl ether of bisphenol F resin [0007, 0008], which reads on primarily bisphenol F based resin as claimed. The limitation wherein the food safe coating composition is a spray applied food safe coating composition and is formed by the steps comprising providing a food safe resin component containing primarily bisphenol F based resin at about 170 degrees Fahrenheit to 220 degrees Fahrenheit, providing a hardener component containing primarily cycloaliphatic amine at about 170 about degrees Fahrenheit to 220 degrees Fahrenheit, said hardener component maintained separately from said resin component, and mixing said resin component and hardener component to form a food safe coating composition and spray applying said coating composition immediately after mixing to form a coating on a substrate is a product-by-process limitation. Pauze’s steps for forming their coating composition are explained in the rejection of claim 1 in this Office action. The only difference between Pauze’s steps and the steps recited in the claimed product in the claimed product-by-process, which is the food safe coating composition, is obvious from Pauze’s product. The applicant has not shown evidence on the record that the claimed product in the claimed product-by-process is structurally different from Pauze’s product of Pauze’s process. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113(I)). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (MPEP 2113(II)).
In response to the applicant’s argument that Pauze clearly requires that, in all cases, the resin is mixed with other materials to reduce the viscosity (p. 6), Pauze does not require that in all cases, the resin is mixed with other materials to reduce the viscosity. The rejection of the claims is based on the embodiment of Pauze in which the only ingredients in the composition that is rendered obvious by Pauze are those that the diglycidyl ether of bisphenol F resin [0007, 0008], which reads on primarily bisphenol F based resin as claimed. Pauze teaches that the step further comprise providing a hardener component [0007, 0014, 0095] optionally containing cycloaliphatic amine [0007, 0009], which optionally reads on primarily cycloaliphatic amine as claimed.
In response to the applicant’s argument that should the Pauze composition be used as described in the disclosure at the temperatures of the present invention the composition would cure nearly immediately and be unusable (p. 7), the limitation wherein the food safe coating composition is a spray applied food safe coating composition and is formed by the steps comprising providing a food safe resin component containing primarily bisphenol F based resin at about 170 degrees Fahrenheit to 220 degrees Fahrenheit, providing a hardener component containing primarily cycloaliphatic amine at about 170 about degrees Fahrenheit to 220 degrees Fahrenheit, said hardener component maintained separately from said resin component, and mixing said resin component and hardener component to form a food safe coating composition and spray applying said coating composition immediately after mixing to form a coating on a substrate is a product-by-process limitation. Pauze’s steps for forming their coating composition are explained in the rejection of claim 1 in the claimed product in the claimed product-by-process, which is the food safe coating composition, is obvious from Pauze’s product. The applicant has not shown evidence on the record that the claimed product in the claimed product-by-process is structurally different from Pauze’s product of Pauze’s process. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113(I)). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (MPEP 2113(II)).
In response to the applicant’s argument that the Examiner has stated that simply because Pauze mentions in passing that a cycloaliphatic amine can be included as a hardener does not overcome all of the other issues identified in the based reference (p. 7), the Office did not state that simply because Pauze mentions in passing that a 
In response to the applicant’s argument that there is absolutely no disclosure related to elevating the temperature of the components prior to mixing or application, that it is precisely this elevated temperature that creates an environment where the complete cross-linking of the material is achieved, and that when applied at room temperature as provided in Pauze, the material produces a finished coating that exhibits reduced cross linking and produces a very high level of leaching (p. 7), the limitation wherein the food safe coating composition is a spray applied food safe coating composition and is formed by the steps comprising providing a food safe resin component containing primarily bisphenol F based resin at about 170 degrees Fahrenheit to 220 degrees Fahrenheit, providing a hardener component containing primarily cycloaliphatic amine at about 170 about degrees Fahrenheit to 220 degrees Fahrenheit, said hardener component maintained separately from said resin component, and mixing said resin component and hardener component to form a food safe coating composition and spray applying said coating composition immediately after mixing to form a coating on a substrate is a product-by-process limitation. Pauze’s steps for forming their coating composition are explained in the rejection of claim 1 in this Office action. The only difference between Pauze’s steps and the steps recited in claim 1 is that in the steps recited in claim 1, the “providing a food safe resin component containing primarily bisphenol F based resin” and the “providing a hardener component containing primarily cycloaliphatic amine” are performed at about 170 degrees Fahrenheit to 220 degrees Fahrenheit, and said coating composition is spray applied the claimed product in the claimed product-by-process, which is the food safe coating composition, is obvious from Pauze’s product. The applicant has not shown evidence on the record that the claimed product in the claimed product-by-process is structurally different from Pauze’s product of Pauze’s process. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113(I)). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (MPEP 2113(II)).
In response to the applicant’s argument that there is absolutely no disclosure related to elevating the temperature of the components prior to mixing or application, that it is precisely this elevated temperature that creates an environment where the complete cross-linking of the material is achieved, and that when applied at room temperature as provided in Pauze, the material produces a finished coating that exhibits reduced cross linking and produces a very high level of leaching (p. 7), the Office recognizes that all of the claimed physical properties are not positively taught by Pauze, namely wherein the coating composition is food safe, and wherein the resin composition containing primarily bisphenol F based resin is food safe. However, Pauze renders the claimed physical properties would naturally arise from the coating composition that is rendered obvious by Pauze and from Pauze’s resin component containing primarily bisphenol F based resin. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily 
In response to the applicant’s argument that the Examiner states that Pauze discloses a working time of 20-60 minutes at room temperature (p. 7), the Office does not state that Pauze discloses a working time of 20-60 minutes at room temperature.
In response to the applicant’s argument that the Examiner then states that the Pauze composition once mixed can simply be heated to 170 degrees and sprayed (p. 7), the Office does not state that the Pauze composition once mixed can simply be heated to 170 degrees and sprayed.
In response to the applicant’s argument that even if Pauze did elevated the temperature of the material, it would cure before ever being applied, that when such a mixed composition as in Pauze is raised to the temperature range in the present invention it would cured before it made its way halfway down the spray application hose, that in contrast, the present invention provides the two components, each at elevated temperature that is mixed at the point of application, and that should the material be mixed and then heated it would cure within the spray applicator (p. 7), the limitation wherein the food safe coating composition is a spray applied food safe coating composition and is formed by the steps comprising providing a food safe resin component containing primarily bisphenol F based resin at about 170 degrees Fahrenheit to 220 degrees Fahrenheit, providing a hardener component containing product-by-process limitation. Pauze’s steps for forming their coating composition are explained in the rejection of claim 1 in this Office action. The only difference between Pauze’s steps and the steps recited in claim 1 is that in the steps recited in claim 1, the “providing a food safe resin component containing primarily bisphenol F based resin” and the “providing a hardener component containing primarily cycloaliphatic amine” are performed at about 170 degrees Fahrenheit to 220 degrees Fahrenheit, and said coating composition is spray applied immediately after mixing to form a coating on a substrate, whereas Pauze teaches providing their resin component and their hardener component at room temperature [0010] and that the mixed resin component and hardener component are applied at room temperature to an aperature or area to be sealed [0095]. Claim 1 does not limit whether or not the resin component and the hardener component react after the mixing or after the spray applying. The instant application recites that the present invention relates to a composition and method for a spray applied BPA free two-part, self-setting composition adapted for delivering the components of the composition at a temperature that promotes their spray application at a proper viscosity as well as inducing a self-setting reaction [11], that in one embodiment, a self-setting BPA free epoxy coating compound is adapted for curing in place once applied [12], and that the self-curing compound includes a multi-part compound, which, upon a mixing of the parts, the claimed product in the claimed product-by-process, which is the food safe coating composition, is obvious from Pauze’s product. The applicant has not shown evidence on the record that the claimed product in the claimed product-by-process is structurally different from Pauze’s product of Pauze’s process. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113(I)). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (MPEP 2113(II)).
In response to the applicant’s argument that regarding the rejection based on product-by-process, a comparison of the results obtained by conducting the process recited in the claim versus the process used by Pauze shows that the claimed product exhibits an unexpected ability for spray application that cannot be achieved using the Pauze composition (p. 8), the applicant has not shown evidence that the claimed product in the claimed product-by-process is structurally different from Pauze’s product. The limitation wherein the food safe coating composition is a spray applied food safe coating composition and is formed by the steps comprising providing a food safe resin component containing primarily bisphenol F based resin at about 170 degrees Fahrenheit to 220 degrees Fahrenheit, providing a hardener component containing primarily cycloaliphatic amine at about 170 about degrees Fahrenheit to 220 degrees Fahrenheit, said hardener component maintained separately from said resin component, and mixing said resin component and hardener component to form a food safe coating composition and spray applying said coating composition immediately after product-by-process limitation. Pauze’s steps for forming their coating composition are explained in the rejection of claim 1 in this Office action. The only difference between Pauze’s steps and the steps recited in claim 1 is that in the steps recited in claim 1, the “providing a food safe resin component containing primarily bisphenol F based resin” and the “providing a hardener component containing primarily cycloaliphatic amine” are performed at about 170 degrees Fahrenheit to 220 degrees Fahrenheit, and said coating composition is spray applied immediately after mixing to form a coating on a substrate, whereas Pauze teaches providing their resin component and their hardener component at room temperature [0010] and that the mixed resin component and hardener component are applied at room temperature to an aperature or area to be sealed [0095]. Claim 1 does not limit whether or not the resin component and the hardener component react after the mixing or after the spray applying. The instant application recites that the present invention relates to a composition and method for a spray applied BPA free two-part, self-setting composition adapted for delivering the components of the composition at a temperature that promotes their spray application at a proper viscosity as well as inducing a self-setting reaction [11], that in one embodiment, a self-setting BPA free epoxy coating compound is adapted for curing in place once applied [12], and that the self-curing compound includes a multi-part compound, which, upon a mixing of the parts, chemically reacts and cures [12]. Pauze teaches that once the resin component and the hardener component are mixed, the curing process starts [0096]. Based on these recitations in the specification of the instant application, the temperature of the resin component and the hardener component immediately after mixing said resin component the claimed product in the claimed product-by-process, which is the food safe coating composition, is obvious from Pauze’s product. The applicant has not shown evidence on the record that the claimed product in the claimed product-by-process is structurally different from Pauze’s product of Pauze’s process. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113(I)). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (MPEP 2113(II)). Also, the applicant appears to be alleging unexpected results, but the applicant has not provided evidence of unexpected results. Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results (MPEP 716.01(c)(I)). It is well settled that unexpected results must be established by factual evidence (MPEP 716.01(c)(I)). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results (MPEP 716.01(c)(II)).
In response to the applicant’s argument that in contrast, the present invention clearly requires a food safe non-leaching coating and that these limitations are clearly the claimed physical properties would naturally arise from the coating composition that is rendered obvious by Pauze and from Pauze’s resin component containing 
In response to the applicant’s argument that in contrast, the present invention clearly requires a coating that is prepared and applied at an elevated temperature and that these limitations are clearly within the claims and are not shown or disclosed in the Pauze reference (p. 8), the limitation wherein the food safe coating composition is a spray applied food safe coating composition and is formed by the steps comprising providing a food safe resin component containing primarily bisphenol F based resin at about 170 degrees Fahrenheit to 220 degrees Fahrenheit, providing a hardener component containing primarily cycloaliphatic amine at about 170 about degrees Fahrenheit to 220 degrees Fahrenheit, said hardener component maintained separately from said resin component, and mixing said resin component and hardener component to form a food safe coating composition and spray applying said coating composition immediately after mixing to form a coating on a substrate is a product-by-process limitation. Pauze’s steps for forming their coating composition are explained in the rejection of claim 1 in this Office action. The only difference between Pauze’s steps and the claimed product in the claimed product-by-process, which is the food safe coating composition, is obvious from Pauze’s product. The applicant has not shown evidence on the record that the claimed product in the claimed product-by-process is structurally different from Pauze’s product of Pauze’s process. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113(I)). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (MPEP 2113(II)).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/Primary Examiner, Art Unit 1767